Citation Nr: 0801453	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  04-23 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to an increased (compensable) rating for 
herpes zoster of the right eye.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from April to August 1979, 
February to June 1981, and February 1991 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In an April 2004 communication to the RO, the veteran's 
representative requested that the appellant be accorded a 
videoconference hearing before a Veterans Law Judge.  A 
videoconference hearing was scheduled for October 2006.  

Prior to that hearing, the veteran requested that his 
videoconference hearing be cancelled and that he be scheduled 
for an in-person hearing before a Veterans Law Judge at the 
RO, i.e., Travel Board (TB) Hearing.  The veteran's TB 
hearing request was effectuated via a Board November 2006 
remand. 

In a July 2007 letter, the RO informed the veteran that his 
TB hearing was scheduled for September 24, 2007.  

On September 14, 2007, the RO received a facsimile from the 
appellant upon which he indicated that he wanted to 
reschedule his TB hearing.  

The appellant failed to appear for the September 24, 2007 
hearing, as annotated on the notice letter.

Applicable regulations provide that a request for a change in 
hearing date can be submitted at any time up to two weeks 
prior to the scheduled hearing if good cause is shown.  See 
38 C.F.R. § 20.704(c) (2007).  

While the appellant's request was untimely, he explained that 
he was unable to gather certain medical records that he had 
hoped to present at the hearing.  In addition, he reported 
that his father and mother-in-law, who were scheduled to 
testify on his behalf, would be unable to attend the 
September 2007 hearing.  

An inability to obtain evidence may not constitute good cause 
for rescheduling a hearing, but the inability of the 
veteran's witnesses to attend, is deemed to be good cause for 
rescheduling.

Thus, as the Board finds that good cause has been 
demonstrated, the veteran's Travel Board hearing should be 
rescheduled on remand to the RO.  Id.

In light of the foregoing the case must be REMANDED for the 
following:

Schedule the veteran for a Travel Board 
hearing.  After the hearing is conducted, 
or if the veteran withdraws the hearing 
request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board, in accordance 
with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

